Citation Nr: 1026438	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, 
including depression.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a fifth digit of the 
right hand disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  He 
was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record shows that the Veteran provided copies of 
service treatment records that were not included in the military 
records provided by the National Personnel Records Center (NPRC).  
In a statement dated November 2009, the Veteran stated that he 
did not have all the service treatment records showing the 
treatment that he received during service.  In an attached 
statement, Sergeant G.G., who served with the Veteran, reported 
incidents in which the Veteran injured his ankles, knee, 
shoulder, and finger in service and that the Veteran received 
treatment for these injuries.  In light of these statements and 
the service treatment records produced by the Veteran, it is 
clear that the record does not contain the Veteran's entire 
service treatment record.  On remand, the RO should attempt to 
locate all of the Veteran's service treatment records, including 
those related to the claimed inservice injuries.

The Veteran has combat service and is competent to testify that 
he suffered injuries in service.  See 38 U.S.C.A. § 1154(b)(West 
2002); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Thus, additional examinations should be conducted on 
remand, to include consideration of any additional service 
treatment records obtained and the Veteran's competent history.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete service treatment 
records, including those showing treatment 
for injuries to his ankles, left knee, 
right shoulder, and finger of the right 
hand, from the National Personnel Records 
Center (NPRC) or any other pertinent 
source.  All efforts to obtain these 
records should be fully documented, and the 
NPRC and any other source contacted must 
provide a negative response if records are 
not available.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of his claimed anxiety 
disorder, right shoulder disability, 5th 
digit of the right hand disability, left 
knee disability, right ankle disability, and 
left ankle disability.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
currently diagnosed anxiety disorder, right 
shoulder disability, 5th digit of the right 
hand disability, left knee disability, right 
ankle disability, and left ankle disability 
had their onset during active service or is 
related to any in-service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims on appeal remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


